DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed 1/26/21 including claims 1-8. Remaining claims are 1,3-6, 8, 10-13, 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/22, 3/8/21 and 8/24/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 
20190182655),  henceforth, ‘655 and further in view of Kim et al (US 20180376444), henceforth, ‘444.
	For claims 1,3, 5 and 7, ‘655 discloses following limitation:
. A method by an access and mobility management function (AMF) in a wireless communication system, the method comprising: 
(‘655: [0050] In some embodiments, NAS transport messages (Uplink and Downlink) can be used to 
method of providing a list of preferred PLMN/access technology combinations after registration in accordance with some embodiments.  In some embodiments, NAS transport 
messages (Uplink and Downlink) can be used to update parameters in the UE. The NAS transport procedures may provide transport of a payload between the UE and the AMF (Note: The network entity may correspond to the AMF node in the respective embodiments. ). The type of the payload is identified by the payload container type IE and includes one of the following: a single 5GSM message, SMS, an LTE Positioning Protocol (LPP) message,
	identifying whether a user equipment (UE) configuration is updated;	
(‘655:[0059] In some embodiments, configuration updates  (configuration changed) can be used to update parameters in the UE. FIG. 5 illustrates a method of providing a list of preferred PLMN/access technology combinations using a configuration update procedure in accordance with some embodiments.[0060]The UDM may determine (identify)  that an update to the list should be performed at the UE.   The AMF may transmit a UE configuration update command to the UE (This reads on limitation: AMF  identifying whether a user equipment (UE) configuration is updated). The UE configuration update command can include a container which contains an OTA message coded the same way as an OTA SMS message. )
	generating a configuration update command including information associated with the UE configuration in case that the UE configuration is updated;	
	(For both the above limitations, ‘655 discloses in [0060],The AMF (Access and Mobility Function is network entity)   may transmit a UE configuration update command to the UE. The UE configuration update command can include a container which contains an OTA (Over the air) message coded the same way as an OTA SMS message The container containing “OTA SMS message“  is first generated by UDM or AMF, before being 
transmitted to UE, thus teaching the limitation.)
	transmitting, to the UE, the configuration update command including the information associated with the 
UE configuration,	
	(‘655: [0060], The AMF may transmit a UE configuration update command to the UE)
	wherein the information associated with the UE configuration is associated with a short message service (SMS) indication, the SMS indication being to indicate an ability for the UE to use the SMS over a non-access stratum (NAS) has changed.	
configuration update acknowledgment to the AMF, which may forward the information to the UDM via a message passed through the N12 interface. Further, in [0050], In some embodiments, NAS transport messages (Uplink and Downlink) can be used to update parameters in the UE. FIG. 4 illustrates a method of providing a list of preferred PLMN/access technology combinations after registration in accordance with some embodiments. The NAS transport procedures may provide transport of a payload between the UE and the AMF. The type of the payload is identified by the payload container type IE and includes one of the following: a single 5GSM message, SMS, an LTE Positioning Protocol (LPP) message, or a secured packet.( (Reads on indicate an ability for the UE to use the SMS over a non-access stratum (NAS) has changed.)))
	‘444 discloses more clearly and specifically following limitation:
  	identifying whether a configuration associated with a short message service 
(SMS) is updated;
	(‘444: [0611] the AMF wants to change UE configuration.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to combine limitation of ‘444 with those of ‘655 for the advantage of successful communication.
	
For claim 5. ‘444 discloses following limitations:
	An access and mobility management function (AMF) in a wireless communication system, the AMF comprising: a transceiver; and a controller coupled the transceiver and configured to: 
	(‘444: [0017] In another aspect of the present invention, an Access and Mobility Management Function ( AMF) for performing a service request procedure in a wireless communication system may include a communication module configured to transmit and receive signals; and a processor configured to control the communication module, the processor is configured to : receive a service request message)
Rest of limitations are same as in claim 1.

	For claim 3, The limitations are same as in claim 1.
	

	A user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and a controller coupled the transceiver and configured to:
	(‘444: [0017] In another aspect of the present invention, an Access and Mobility Management Function ( AMF) for performing a service request procedure in a wireless communication system may include a communication module configured to transmit and receive signals; and a processor configured to control the communication module, the processor is configured to : receive a service request message)
Rest of limitations are same as in claim 1.

For claims 2 and 6, ‘655 in view of ‘444 discloses all limitations of subject matter, as applied to preceding claims 1,,5 respectively. In addition, ‘655 discloses following limitation:
	wherein a registration procedure for the UE is performed based on the information.
(‘655:, [0033] configuration command messages (Information) , generic NAS transport messages and/or messages used during registration procedure.

Claims 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘655 and further in view of ‘444 and, further, in view of THIEBAUT et al ( US 20200170068), henceforth, ‘068.
	For claims 4 and 8, ‘655 in view of ‘444 discloses all limitations of subject matter, as applied to preceding claims 3 and 7 respectively with the exception of following limitation, which is disclosed by ‘068, as follows:
	“identifying that a status of an SMS subscription for the UE is changed; and
initiating a registration procedure to update the status of the SMS subscription.”
	(‘068: [0131] In step S406, the processor 100 of the SMSF 40 retrieves the SMS related subscription with update ( Reads on identifying that a status of an SMS subscription for the UE is changed. ) location procedure with the UDM. The processor 100 of the SMSF 40 also creates an UE 10 context to store the SMS subscription information. [0124] In step S402, the processor 100 of the AMF 20 perform an update location procedure with the processor 100 of the UDM 50. If the "SMS supported" indication is included in the registration request message, the processor 100 of the AMF 20 checks SMS subscription from the UDM 50 for the UE 10 on whether the SMS AMF 20 discovers and selects an SMSF 40 to serve the UE 10.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine the limitations of ‘068 with those of ‘655 in view of ‘444 for the advantage of the SMS service is allowed to the UE 
Ptior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu (US 20150011250 ) discloses A method for implementing a Packet Switched domain (PS) short message service (SMS) includes: after receiving request message containing an SMS-only indication transmitted by a user equipment, a mobility management entity enquiring subscription information of the user equipment from a home subscriber server, and receiving the subscription information of the user equipment returned by the home subscriber server; and when the mobility management entity supports the PS SMS and the subscription information supports the PS SMS, the mobility management entity transmitting request acceptance message to the user equipment, receiving and transmitting an SMS between the mobility management entity and the user equipment through a Packet Switched domain.  Embodiments of the present document further provide a system for implementing a PS SMS and a user equipment. By means of the scheme of the present document, the PS SMS can be implemented in an EPS system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday-Friday from 9 AM to 6 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar, can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 
Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/           Primary Examiner, Art Unit 2645